         Case 2:19-cv-00119-EFB Document 27 Filed 01/25/21 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA


THOMAS BARRON,

                                        Plaintiff,

vs.                                                                     Case No.: 2:19-cv-119 EFB

ANDREW SAUL,
Commissioner of Social Security,

                                        Defendant.


                     ORDER FOR ATTORNEY’S FEES PURSUANT TO
                  THE EQUAL ACCESS TO JUSTICE ACT 28 U.S.C. §2412(d)


        Pursuant to the parties' stipulation, the Court awards Plaintiff attorney fees in the amount
of $6,500.00 and costs in the amount of $0.00 in full satisfaction and settlement of any and all
claims Plaintiff may have under the Equal Access to Justice Act (EAJA) in this case. The award of
attorney fees will satisfy all of Plaintiff's claims for fees, costs, and expenses under 28 U.S.C. §
2412 in this case. Any fees paid belong to Plaintiff and not her attorney and can be offset to satisfy
pre-existing debt that the litigant owes the United States under Astrue v. Ratliff, 130 S. Ct. 2521
(2010). If counsel for the parties can verify that Plaintiff owes no pre-existing debt subject to offset,
Defendant agrees to direct that the award be made payable to Plaintiff's attorney pursuant to the
EAJA assignment duly signed by Plaintiff and counsel.
        Dated this 25th day of January 2021.


                                                        _____________________________
                                                        Edmund F. Brennan
                                                        United States Magistrate Judge
